Case 2:21-cr-00067-JAW Document17 Filed 05/19/21 Pagelof2 PagelD#: 61

2: Z21-¢r- CCObT- JAW

Dy Ansan
UNITED STATES v. ANDREW HAZELTON SE PLED
SYNOPSIS —~ INDICTMENT nh ay (QD 4:35

 

Name:

Andrew Hazelton

 

 

Address:
(City & State Only)

Portland, Maine

 

Year of Birth and Age:

1993 (28 years old)

 

Violations:

Count 1:

Possession of child pornography
involving prepubescent minors.

18 U.S.C. § 2252A(a)(5)(B).

 

Penalties:

Count |:

Class C felony. Not more than 20 years
imprisonment, and/or not more than a
$250,000 fine.

18 U.S.C. § 2252A(b)(2).

 

Supervised Release:

Count 1:

At least 5 years, maximum of life.
18 U.S.C. § 3583(k).

 

Maximum Term of Imprisonment for
Violation of Supervised Release:

Count 1:

Not more than 2 years.
18 U.S.C. § 3583(e)(3).

But if Defendant is required to register

under the Sex Offender Registration
and Notification Act and commits an
offense under Chapter 109A, 110, 117,
or section 1201 or 1591, for which
imprisonment for a term longer than 1
year can be imposed, the court shall
revoke supervised release and impose
a term of imprisonment of not less than
5 years.

18 U.S.C. § 3583(k).

 

Maximum Additional Term of
Supervised Release for Violation of
Supervised Release:

Count 1:

Life, less any term of imprisonment
imposed on the revocation.
18 U.S.C. § 3583(k).

 

 

Defendant’s Attorney:

 

David Beneman, Federal Defender

 

 
Case 2:21-cr-00067-JAW Document17 Filed 05/19/21 Page2of2 PagelD#: 62

 

Primary Investigative Agency and Case
Agent Name:

FBI
Task Force Officer Jonathan A. Duquette

 

Detention Status:

Defendant was ordered detained following a hearing.

 

 

 

 

 

 

 

 

 

Foreign National: No

Foreign Consular Notification Provided: | N/A

County: Cumberland
AUSA: Craig M. Wolff
Guidelines apply? Y/N Yes

Victim Case: Yes

Corporate Victims Owed Restitution: N/A
Assessments: $100.

 

18 U.S.C.-§ 3013(a)(2)(A).

Not more than $17,000.
18 U.S.C. § 2259A(a)(1).

$5000, if Defendant is found to be non-indigent.
18 U.S.C. § 3014(a).

 

 
